Cole, J.
1. Garnishment: joint judgment against garnishees. The three defendants, G. M. Rutledge, J. S. Jordan and Ferdinand Cahn, the last two composing the firm of Jordan & Cahn, were severally served with notice of garnishment, and made their separate answers. ' A pleading was filed, en*272titled as of this plaintiff against the judgment debtor and all three of the garnishees, and styled a reply. This reply “ denied the answers of the above named garnishees,” and avei’red, that they had in their possession a large quantity of wool belonging to defendant, worth $300, and upon which they had no claim. There was a .tidal to the court, and judgment for plaintiff against the ' three garnishees jointly for $191.95. The defendant GK M. Rutledge appeals, and assigns substantially two errors.
The first is, that the answer of the garnishee, Gr. M. Rutledge, as also of each of the othei’s, was separate, and that no joint judgment could properly be rendei’ed against them; and especially so as to said Gr. M. Rutledge, since no separate reply was filed to his answer. A sufficient response to this alleged en’or is found in' the fact, that the reply filed did, in its express language, eixxbrace the answer of the garnishee Rutledge, as well as the others; and, since the txdal was to the coxxrt, and none of the evidence is brought up, we cannot say but that it was made distinctly to appear to' the District Court that’ Rutledge was jointly liable with the other defendants to the extent of the judgment rendered.
2. —reference judgment. The second ex’ror as assigned is, that the judgment against the garnishees does not “ distinctly x-efer to the original jxxdgment,” as inquired by Revision, section 3213. In answer to this we say, that the record entx-y of judgment does contain the title of the caxxse in which the original judgment was rendered, distinctly and fully stated.
s. practice : might te correctea below. If this answer was not sufficient, another could be found in Revision, section 3515, which provides that “ a judgment or order shall not be reversed for an error which can be corrected oxx motioxx in the ;nfei.j01. C0Urt, until such motion has been *273made there and overruled.” The error complained of is a mere verbal or clerical one, and, might have been corrected on motion in the District Court; and this, even conceding (which we do not) the claim of the appellant’s counsel, that the judgment does not distinctly refer to the original judgment.